Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         03-JUN-2020
                                                         02:05 PM




                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               CHRISTOPHER LEE SLAVICK, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (CASE NO. 1PC041001534)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s “Motion to Acknowledge Filing as Habeas Corpus

Petition,” which was filed as a petition for writ of habeas

corpus on May 27, 2020 (originally filed in CAAP-XX-XXXXXXX), and

the record, it appears that petitioner presents no special reason

for this court to invoke its jurisdiction .     See Oili v. Chang,

54 Haw. 411, 412, 557 P.2d 787, 788 (1976).     Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, June 3, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2